UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0214813 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (336) 722-5855 (Address of principal executive offices) (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ]Accelerated filer[ ]Non-accelerated filer[ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act. Yes[ ]No [X] As of August 10, 2012, there were 2,466,914 shares of the registrant’s common stock outstanding. TENGION, INC. FORM 10-Q INDEX Part I.Financial Information Item 1. Financial Statements (unaudited) Balance Sheets 1 Statements of Operations 2 Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) 3 Statements of Cash Flows 5 Notes toFinancial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II.Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signature Page 27 NOTE REGARDING COMPANY REFERENCES Throughout this report, "Tengion", the "Company," "we," "us" and "our" refer to Tengion, Inc. NOTE REGARDING TRADEMARKS Tengion® and the Tengion logo® are our registered trademarks and Tengion Neo-Urinary Conduit™, Tengion Neo-Kidney™, Tengion Neo-Kidney Augment™, Tengion Neo-Vessel™, Tengion Neo-Vessel Replacement™, Tengion Neo-Bladder Replacement™, Neo-Bladder Augment™, Tengion Organ Regeneration Platform™ and Organ Regeneration Platform™ are our trademarks. Other names are for informational purposes only and may be trademarks of their respective owners. -i- PART I.FINANCIAL INFORMATION Item 1.Financial Statements. TENGION, INC. (A Development-Stage Company) Balance Sheets (in thousands, except per share data) (unaudited) December 31, June 30, ASSETS Current assets: Cash and cash equivalents, including $1,194 of cash at December 31, 2011 and June 30, 2012, collateralizing letters of credit (Note 14) $ $ Short-term investments — Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $12,622 and $12,866 as of December 31, 2011 and June 30, 2012, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Current portion of long-term debt $ $ Current portion of lease liability Accounts payable Accrued compensation and benefits Accrued expenses Warrant liability Total current liabilities Long-term debt Lease liability Other liabilities 2 6 Total liabilities Commitments and contingencies (Note 14) — — Stockholders’ equity (deficit): Preferred stock, $0.001 par value; 10,000 shares authorized; zero shares issued or outstanding at December 31, 2011 and June 30, 2012, respectively — — Common stock, $0.001 par value; 90,000 shares authorized; 2,381 and 2,450 shares issued and outstanding at December 31, 2011 andJune 30, 2012, respectively 2 2 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. -1- TENGION, INC. (A Development-Stage Company) Condensed Statements of Operations (in thousands, except per share data) (unaudited) Period from July 10, 2003 (inception) through June 30, 2012 Three Months Ended June 30, Six Months Ended June 30, Revenue $ — $ — $ — $ — $ — Operating expenses: Research and development $ General and administrative Depreciation Impairment of property and equipment — Other expense 27 44 92 Total operating expenses Loss from operations ) Interest income 13 4 27 11 Interest expense ) Change in fair value of warrant liability Net income (loss) $ $ ) $ ) $ ) $ ) Basic net income (loss) attributable to common stockholders per share $ $ $ ) $ ) Diluted net income (loss) attributable to common stockholders per share $ $ $ ) $ ) Shares used in computing basic and diluted net income (loss) attributable to common stockholders: Basic Diluted The accompanying notes are an integral part of these financial statements -2- TENGION, INC. (A Development-Stage Company) Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) (in thousands, except per share data) (unaudited) Stockholders’ equity (deficit) Deficit accumulated during the development stage Redeemable convertible preferred stock Common stock Additional paid-in capital Deferred compensation Shares Amount Shares Amount Total Balance, July 10, 2003 — $ — — $ — $ — $ — $ — $ — Issuance of common stock to initial stockholder — Effect of June 2012 reverse stock split (see Note 3) — — ) — Net loss — ) ) Balance, December 31, 2003 — — 14 — — — ) ) Issuance of Series A Redeemable Convertible Preferred stock at $1.62 per share, net of expenses — Conversion of notes payable, including interest — Issuance of restricted common stock to employees and nonemployees — — 24 1 ) — 1 Issuance of common stock to consultants — — 14 — 21 — — 21 Issuance of common stock to convertible noteholders — — 9 — 67 — — 67 Issuance of options to purchase common stock to consultants for services rendered — 14 ) — — Amortization of deferred compensation — 23 — 23 Change in value of restricted common stock subject to vesting — 11 ) — — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2004 61 1 ) ) ) Issuance of Series A Redeemable Convertible Preferred stock at $1.62 per share, net of expenses — Issuance of restricted common stock to employees and nonemployees at $2.32 per share — — 6 — ) — 1 Issuance of warrants to purchase preferred stock to noteholders — Issuance of options to purchase common stock to consultants for services rendered — 7 (7 ) — — Amortization of deferred compensation — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2005 67 1 ) ) ) Issuance of Series B Redeemable Convertible Preferred stock at $1.82 per share, net of expenses — Issuance of restricted common stock to employees — Issuance of common stock upon exercise of options — 9 — — 9 Repurchased nonvested restricted stock — — (1 ) — Reclassification of deferred compensation — ) — — Reclassification of warrants to purchase preferred stock — ) — — ) Stock-based compensation expense — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2006 66 1 — ) ) Issuance of Series C Redeemable Convertible Preferred stock at $1.82 per share, net of expenses — Issuance of common stock upon exercise of options — — 3 — 60 — — 60 Repurchased vested restricted stock — — (1 ) — ) — — ) Stock-based compensation expense — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2007 $ 68 $ 1 $ $ — $ ) $ ) The accompanying notes are an integral part of the financial statements. -3- TENGION, INC. (A Development-Stage Company) Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) – (continued) (in thousands, except per share data) (unaudited) Stockholders’ equity (deficit) Deficit accumulated during the development stage Redeemable convertible preferred stock Common stock Additional paid-in capital Deferred compensation Shares Amount Shares Amount Total Balance, December 31, 2007 $ 68 $ 1 $ $ — $ ) $ ) Issuance of Series C Redeemable Convertible Preferred stock at $1.82 per share, net of expenses — Issuance of common stock upon exercise of options — 28 — — 28 Repurchased vested restricted stock — Stock-based compensation expense — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2008 68 1 — ) ) Issuance of common stock upon exercise of options — — 2 — 54 — — 54 Stock-based compensation expense — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2009 70 1 — ) ) Issuance of common stock upon exercise of options — — 3 — 14 — — 14 Accretion of redeemable convertible preferred stock to redemption value — ) ) Conversion of preferred stock to common stock ) — — — Conversion of preferred stock warrants to common stock warrants — Proceeds from initial public offering, net of expenses — Stock-based compensation expense — Net loss — ) ) Balance, December 31, 2010 — — 1 — ) Proceeds from equity financing, net of expenses — — 1 — — Issuance of warrants to purchase common stock issued in connection with equity financing — ) — — ) Issuance of common stock upon exercise of options — — 18 — 83 — — 83 Issuance of restricted stock to employees — — 31 — Cancellation of restricted stock to employees — — ) — Issuance of warrants to purchase common stock in connection with debt financing — Stock-based compensation expense — Net loss — ) ) Balance, December 31, 2011 — — 2 — ) Issuance of common stock upon exercise of options — — 3 — 9 — — 9 Issuance of restricted stock to employees — — 68 — 1 — — 1 Cancellation of restricted stock to employees — — (2 ) — (5 ) — — (5 ) Stock-based compensation expense — Net loss — ) ) Balance, June 30, 2012 — $ — $ 2 $ $ — $ ) $ ) The accompanying notes are an integral part of these financial statements. -4- TENGION, INC. (A Development-Stage Company) Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, Period from July10, 2003 (inception) through June 30, 2012 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Change in fair value of warrant liability ) ) ) Charge related to lease liability 92 Loss on disposition of property and equipment — — Impairment of property and equipment — — Amortization of net discount on short-term investments — — ) Noncash interest expense 57 Noncash rent (income) expense ) 4 Stock-based compensation expense Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) ) Accounts payable ) ) Accrued expenses and other ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of short-term investments ) — ) Sales and redemption of short-term investments — Cash paid for property and equipment ) (4 ) ) Proceeds from the sale of property and equipment — — 11 Net cash (used in) provided by investing activities ) ) Cash flows from financing activities: Proceeds from sales of redeemable convertible preferred stock and warrants, net — — Proceeds from sales of common stock and warrants, net 6 Repurchase of restricted stock — — ) Proceeds from long-term debt, net of issuance costs — Payments on long-term debt ) ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these financial statements. -5- Tengion, Inc. (A Development-Stage Company) Notes to Financial Statements (unaudited) Organization and Nature of Operations Tengion, Inc. (the Company) was incorporated in Delaware on July 10, 2003. The Company is a regenerative medicine company focused on discovering, developing, manufacturing and commercializing a range of neo-organs, or products composed of living cells, with or without synthetic or natural materials, implanted or injected into the body to engraft into, regenerate, or replace a damaged tissue or organ.Using its Organ Regeneration Platform, the Company creates these neo-organs using a patient’s own cells, or autologous cells.The Company believes its proprietary product candidates harness the intrinsic regenerative pathways of the body to regenerate a range of native-like organs and tissues. The Company’s product candidates are intended to delay or eliminate the need for chronic disease therapies, organ transplantation, and the administration of anti-rejection medications.In addition, the Company’s neo-organs are designed to avoid the need to substitute other tissues of the body for a purpose to which they are poorly suited. Building on its clinical and preclinical experience, the Company is initially leveraging its Organ Regeneration Platform to develop its Neo-Urinary Conduit for bladder cancer patients who are in need of a urinary diversion and its Neo-Kidney Augment for patients with advanced chronic kidney disease. The Company operates as a single business segment. Operations of the Company are subject to certain risks and uncertainties, including, among others, uncertainty of product candidate development; technological uncertainty; dependence on collaborative partners; uncertainty regarding patents and proprietary rights; comprehensive government regulations; having no commercial manufacturing experience, marketing or sales capability or experience; and dependence on key personnel. Management’s Plans to Continue as a Going Concern The accompanying financial statements have been prepared on a going-concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has incurred losses since inception and has a deficit accumulated during the development stage of $238.5 million as of June 30, 2012. The Company anticipates incurring additional losses until such time, if ever, that it can generate significant sales of its therapeutic product candidates currently in development or enters into cash flow positive business development transactions. Based upon its current expected level of operating expenditures and debt repayment, and assuming it is not required to settle any outstanding warrants in cash, the Company expects to be able to fund its operations through August 31, 2012. The Company intends to pursue additional sources of capital to continue its business operations as currently conducted and fund deficits in operating cash flows. There is no assurance that such financing will be available when needed or, if available, on terms acceptable to the Company. In the event financing is not obtained, the Company will not be able to remain in business and will likely need to seek protection under the United States bankruptcy laws. The Company is currently appealing a notice of delisting from the NASDAQ Stock Market for failure to maintain minimum stockholders’ equity.While the appeal is pending, the Company’s securities will not be delisted. However, there can be no assurance that the NASDAQ Listing Qualifications Panel will grant the Company's request for continued listing.If the Company’s common stock is delisted and is not subsequently listed on another national securities exchange, the Company would be required to pay the cash settlement value for certain outstanding warrants.If a delisting occurred on June 30, 2012, this amount would have been $2.3 million. These factors raise significant concerns about Company's ability to continue as a going concern. The financial statements do not include any adjustments relating to recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. -6- Tengion, Inc. (A Development-Stage Company) Notes to Financial Statements – (continued) (unaudited) Basis of Presentation and Reverse Stock Split The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnote disclosures required by GAAP for complete consolidated financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form10-K for the year ended December 31, 2011, as amended, filed with the Securities and Exchange Commission (SEC). The results of the Company’s operations for any interim period are not necessarily indicative of the results of operations for any other interim period or full year. On May 25, 2012, the Company's Board of Directors approved the reverse stock split on the basis of one share of post-split common stock for each currently outstanding 10 shares of pre-split common stock and it became effective on June 14, 2012.All common share and per-share data included in these financial statements reflect such reverse stock split. Use of Estimates The preparation of financial statements, in accordance with GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period. Actual results could differ from those estimates. Net Income (Loss) Attributable to Common Stockholders Per Share Basic net income (loss) attributable to common stockholders per share is calculated by dividing net income (loss) attributable to common stockholders by the weighted-average number of common shares outstanding.Diluted net income (loss) attributable to common stockholders per share includes the determinants of basic net income (loss) attributable to common stockholders per share and, in addition, reflects the dilutive effect of stock options and restricted stock. The following table presents computations of net income (loss) per share (in thousands, except per share data). Three Months Ended June 30, Six Months Ended June 30, Numerator for basic and diluted net income (loss) per share – net income (loss) attributable to common stockholders $ $ ) $ ) $ ) Denominator for basic net income (loss) attributable to common stockholders per share – weighted-average common shares outstanding Effect of dilutive securities: Stock options 20 — — — Restricted stock 28 — — — Dilutive potential common shares 48 — — — Denominator for diluted net income (loss) attributable to common stockholders per share – weighted-average number of common shares outstanding and dilutive potential common shares Basic net income (loss) attributable to common stockholders per share $ $ ) $ ) $ ) Diluted net (loss) income attributable to common stockholders per share $ $ ) $ ) $ ) -7- Tengion, Inc. (A Development-Stage Company) Notes to Financial Statements – (continued) (unaudited) The following potential common shares have been excluded from the calculation of diluted net (loss) income per share as their effect would be anti-dilutive: Three Months Ended June 30, Six Months Ended June 30, Shares underlying warrants outstanding Shares underlying options outstanding Unvested restricted stock — Supplemental Cash Flow Information Six Months Ended June 30, Period from July10, 2003 (inception) through June 30, Supplemental cash flow disclosures: Noncash investing and financing activities: Conversion of note principal to redeemable convertible preferred stock $
